Citation Nr: 0606277	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  97-20 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to increased ratings for bilateral knee 
disorders, currently rated at 10 percent for each knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem




INTRODUCTION

The veteran served on active duty from December 1980 to 
October 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1996 and January 1997 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
increased ratings for chondromalacia of the right knee, and a 
left knee condition.  

These claims came before the Board in July 2003.  The Board 
remanded the claims for further development, to include a VA 
orthopedic examination.  The veteran failed to report for the 
examination and the case has been returned to the Board for 
its appellate review.


FINDINGS OF FACT

1.  Pursuant to a Board remand, the veteran was scheduled for 
a VA orthopedic examination; he failed to report for the 
examination or provide good cause for his failure to attend.  

2.  As notice for the consequences of the veteran's failure 
to report for the examination scheduled in conjunction with 
his increased rating claims was not provided, the Board must 
abjudicate the appeal on the merits based upon the evidence 
currently of record. 

3.  The most recent medical evidence in the claims file, 
dated November 1997, was essentially negative for any 
functional impairment of either knee, with no objective 
evidence of arthritis, limitation of motion, painful motion, 
instability, subluxation, episodes of licking or effusion, 
weakness; fatigability; incoordination; or restricted or 
excess movement of the joint. 
 

CONCLUSION OF LAW

The criteria for ratings in excess of 10 percent for each 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 
(2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 1996 and January 1997 rating 
decisions; the January 1997 and June 1997 Statements of the 
Case; the July 1998 and November 2005 Supplemental Statements 
of the Case; the July 2003 Board Remand; and letters sent to 
the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for increased ratings for his bilateral knee disabilities, 
and complied with VA's notification requirements.  The 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated September 2002, May 2004, 
September 2005, and December 2005 informed him of the types 
of evidence that would substantiate his claims; that he could 
obtain and submit private evidence in support of his claims; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims for increased ratings for his 
bilateral knee disorders, the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the ones currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decisions that are the subject of 
this appeal.  However, the RO decisions that are the subject 
of this appeal were issued in November 1996 and January 1997, 
before the enactment of VCAA.  The RO obviously could not 
inform the veteran of law that did not exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the November 1996 and January 1997 RO decisions, 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claimant was provided with every 
opportunity to submit evidence and argument in support of his 
claims for increased ratings for his bilateral knee 
disorders, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice, 
Statements of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, VA 
General Counsel further noted that section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by September 2002, May 2004, September 2005, and 
December 2005 letters and asked him to identify all medical 
providers who treated him for his bilateral knee disorders.  
The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
June 1995 and November 1997.  The Board remanded the claims 
in July 2003 for the purpose of affording the veteran a more 
current examination of the knees.  The RO scheduled the 
veteran for a VA orthopedic examination in January 2005.  The 
veteran failed to report for the examination.  He did not 
provide good cause for his failure to report, he has not 
requested VA to reschedule the examination, and he did not 
respond to the RO's follow up letter mailed to him in 
February 2005.  

When a VA examination is scheduled in conjunction with a 
claim for increased benefits, and the veteran, without good 
cause, fails to report for such an examination, the claim 
shall be denied. 38 C.F.R. § 3.655(a)-(b) (2005).  In this 
case, since the record does not reflect notice for the 
consequences of failure to report for the examination 
scheduled in conjunction with his increased rating claim was 
provided, the Board must abjudicate the appeal on the merits 
based upon the evidence currently of record.  Id.  However, 
under the circumstances described above, to include the 
veteran's failure to respond to the RO's letter after he 
failed to report for the VA examination, there is no duty to 
provide another examination or medical opinion.  The Board 
wishes to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from December 1980 to 
October 1985.  He is currently service connected for 
bilateral knee disabilities and he is rated at 10 percent for 
each knee.  He filed an increased rating claim in March 1995.  
He subsequently underwent VA examinations in June 1995 and 
November 1997.  At the November 1997 examination, the veteran 
complained of pain in both kneecaps with radiation to the 
legs.  He also complained of flare-ups of pain that are 
precipitated by climbing upstairs and lifting objects.  He 
did not use crutches, a brace, a cane, or other assistive 
devices.  Upon examination, he had complete range of motion 
of the knees without painful motion.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding of 
movement.  There was mild tenderness to palpation on the 
patellar tendons.  He had positive patellar grinding test in 
both knees.  There was moderate crepitation.  He had a normal 
gait cycle and there was no ankylosis.  The clinician 
diagnosed the veteran with bilateral knee chondromalacia 
patellae.  He also noted that the veteran had MRIs done 
several years ago in which both knees showed normal findings.  

There is no medical evidence in the claims file dated after 
November 1997.




Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability 

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.   38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the 
Claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Analysis

In July 2003, the veteran's representative submitted an 
informal hearing presentation in which he noted that the most 
recent examination was nearly six years old.  He specifically 
requested that that the Board consider further development of 
the case, to include scheduling the veteran for a new VA 
examination and providing him an opportunity to submit 
additional evidence.  Pursuant to the veteran's request, the 
Board remanded the case for such further development.  

As noted in the introduction, the RO made numerous requests 
for the veteran to submit additional evidence.  He has not 
submitted any additional evidence.  The RO scheduled the 
veteran for a VA orthopedic examination but he failed to 
report for the evaluation.  He did not provide good cause for 
his failure to report, nor did he request VA to reschedule 
the examination.  

When a VA examination is scheduled in conjunction with a 
claim for increased benefits, and the veteran, without good 
cause, fails to report for such an examination, the claim 
shall be denied. 38 C.F.R. § 3.655(a)-(b) (2005).  
In this case, since the record does not reflect notice for 
the consequences of his failure to report for the examination 
scheduled in conjunction with his increased rating claims was 
provided, the Board must abjudicate the appeal on the merits 
based upon the evidence currently of record.

The most recent medical evidence consists of a report of a VA 
examination dated in November 1997, which was performed to 
determine the severity of the veteran's right and left knee 
disorders.  He complained of bilateral knee pain with 
radiation to the legs and numbness in both knee regions.  
Clinical evaluation was reported to show full and complete 
range of motion of both knees without objective evidence of 
painful motion, edema, effusion, instability, or weakness.  
There was some guarding of movement on the left, mild 
tenderness to palpation of the patellar tendons, a positive 
patellar grinding test in both knees and moderate 
crepitation.  The diagnosis was recorded as bilateral knee 
chondromalacia patellae.  The examiner added that it was 
worth noting that VA MRI's of both knees done several years 
ago showed normal findings.

While the veteran's knees were symptomatic when last 
examined, the clinical or objective examination was 
essentially negative for any functional limitation of either 
knee, other than some guarding of movement on the left.  
There was no objective evidence of limitation of motion, 
instability, subluxation or locking of either knee.  There 
was no objective evidence of any weakness, fatigability, 
incoordination, or pain on movement.  See 38 C.F.R. § 4.40, 
4.45; Deluca , supra.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against ratings in excess of 
10 percent for the veteran's right and left knee 
disabilities.  Accordingly, the criteria for ratings in 
excess of 10 percent for each knee disability have not been 
met.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005). The Board, as 
did the RO (see supplemental statement of the case issued in 
November 2005), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2005).  In 
this regard, the Board finds that there has been no showing 
by the veteran that either service-connected disability at 
issue has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating for either disability 
on appeal pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to ratings in excess of 10 percent for right and 
left knee disabilities is denied. 


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


